7 Ill. App. 3d 312 (1972)
287 N.E.2d 309
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
RICHARD PEASLEE, Defendant-Appellant.
No. 71-381.
Illinois Appellate Court  Second District.
September 7, 1972.
Matthew J. Moran, of Defender Project, of Chicago, for appellant.
William J. Scott, Attorney General, of Springfield, and William J. Cowlin, State's Attorney, of Woodstock, (Fred G. Leach and Thomas J. Immel, Assistant Attorneys General, and Thomas F. Baker, Assistant State's Attorney, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.